Citation Nr: 0108151	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to Department of Veterans Affairs disability 
compensation for a bilateral hip condition pursuant to 
38 U.S.C.A. § 1151.

2.  Entitlement to Department of Veterans Affairs disability 
compensation for a bilateral knee condition pursuant to 
38 U.S.C.A. § 1151.

3.  Entitlement to Department of Veterans Affairs disability 
compensation for a right ankle condition pursuant to 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to May 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a May 1998 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied entitlement to VA compensation pursuant to 
38 U.S.C.A. § 1151 for a bilateral hip condition, a bilateral 
knee condition, and a right ankle condition.  

The Board notes that in his August 1999 substantive appeal, 
the veteran indicated that he was having increased back 
problems.  To the extent that this amounts to a claim for an 
increased evaluation of his service-connected lumbosacral 
strain, this matter is referred to the RO for appropriate 
action.

The Board also notes that at his December 1999 RO hearing, 
the veteran indicated that he had intended to claim 
entitlement to compensation for a bilateral ankle condition 
pursuant to 38 U.S.C.A. § 1151.   This matter is also 
referred to the RO for appropriate action.  



REMAND

A review of the record reflects that the veteran is claiming 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for avascular necrosis (AVN) of the hips, knees, and right 
ankle caused by steroid treatments for his service-connected 
back and for Coccidioidomycosis, also known as Valley Fever.  
The veteran has also alleged that an initial operation 
performed on the right hip by a VA medical facility was 
improperly performed in 1988 resulting in additional surgery 
by a private physician.  

In a May 1998 rating decision, the RO denied entitlement to 
VA compensation pursuant to 38 U.S.C.A. § 1151 for a 
bilateral hip condition, bilateral knee condition, and right 
ankle condition on the bases that the claims were not well 
grounded.  The record reflects numerous clinical notations of 
AVN secondary to steroid use.  Additionally, a VA treatment 
record that appears to be dated in September 1988 notes a 
history of treatment for cocci-pulmonary at "Humana" for 
several weeks and at "Desert Samaritan" for several weeks.  
Oral prednisone treatment was noted.  The record also notes 
low back pain treated with epidural steroids on three 
occasions and appears to indicate that the treatment was 
given in Colorado.  Treatment records dated in 1983 indicate 
that the veteran's low back pain had been treated with spinal 
blocks.  The records also indicate previous low back pain 
treatment at facilities in Sheridan and Cheyenne as well as 
the Boulder pain clinic.  It does not appear from the record 
that the RO has requested any available treatment records 
regarding the veteran from VA medical facilities in Sheridan 
or Cheyenne.  The Denver VA medical facility indicated in 
1982 that their records indicated that the veteran's files 
had been transferred to VAMC Sheridan, Wyoming.  
Additionally, requests for information regarding medical 
treatment at Humana, Desert Samaritan, or the Boulder Pain 
Clinic are not of record.  The Board is of the opinion that 
this information may be relevant to the veteran's claim.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, for the aforementioned reasons, a remand of these 
issues is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran 
obtain the names and addresses of all 
medical care providers, VA and private, 
who have treated the veteran since his 
discharge from service.  The RO should 
request information from the veteran 
regarding dates of treatment at VA 
medical facilities in Cheyenne and 
Sheridan as well private facilities 
referred to as Humana and Desert 
Samaritan.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder.  The RO should also 
attempt once again to obtain any records 
regarding treatment at the VA facility in 
Denver, Colorado since the veteran's 
discharge from service and/or information 
regarding any transfer of the veteran's 
files.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.   Specifically, the RO 
should consider whether the claims folder 
should be referred to an appropriate 
medical specialist for an opinion 
addressing the causes of the disorders 
which are the subject of this appeal.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





